SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal be and it hereby is DISMISSED for lack of jurisdiction.
Samuel Kong appeals from an October 25, 2000 judgment of the United States District Court for the Northern District of New York (Frederick J. Scullin, Jr., Chief District Judge ), convicting him, after a plea of guilty, of transporting illegal aliens within the United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii); sentencing him to 21 months’ imprisonment and three years’ supervised release; and assessing against him a fine of $12,500. Kong seeks a remand for resentencing on the basis that this sentence was unduly harsh.
“[A] sentence that falls within a Guidelines range is not appealable absent a showing that the Guidelines were misapplied or the sentence imposed was illegal.... The remaining subsections of [18 U.S.C.] § 3742 do not apply to sentences imposed within a Guidelines range.” United States v. Soliman, 889 F.2d 441, 443 (2d Cir.1989). Kong concedes that the sentence and fine imposed were within the applicable Guidelines range. We find that Kong has failed to point to anything in the record or to any case law that suggests that the district court misapplied the Guidelines or imposed a sentence in violation of the law. We therefore lack jurisdiction over this appeal.
For the reasons set forth above, the appeal is hereby DISMISSED.